Opinion issued May 12, 2011
 
 
                                                
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 
01-09-00665-CV
———————————
AMERICAN JET INTERNATIONAL, iNC., Appellant
V.
R. Keith Morris, Successor
ADMINISTRATor OF THE ESTATE OF JOSE FRANCISCO ORTIZ-VASQUEZ, a/k/a JOSE F. ORTIZ, a/k/a J. ORTIZ, a/k/a JOSE
FRANCISCO ORTIZ, a/k/a FRANSISCO ORTIZ, DECEASED Appellee
 
 

On Appeal from Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 378303402
 
 

MEMORANDUM OPINION
 
This Court considered a motion for
rehearing filed by appellee, R. Keith Morris, Successor Administrator of the
Estate of Jose Francisco Ortiz-Vasquez, a/k/a Jose F. Ortiz, a/k/a J. Ortiz,
a/k/a Jose Francisco Ortiz, a/k/a Francisco Ortiz, Deceased.  We order that the motion be overruled and
that this court’s former judgment of January 13, 2011, be vacated, set aside,
and annulled.  We further order this Court’s
opinion of January 13, 2011, withdrawn.
          The
Court considered the parties’ agreed motion, made pursuant to Texas Rule of
Appellate Procedure 42.1(a)(2)(A), to render judgment effectuating their
agreement.  After due consideration, the
Court grants the motion and renders the following judgment effectuating the
parties’ agreement: we dismiss this appeal and dismiss all pending motions as
moot.   
 
 
PER CURIAM
Panel consists of Justices
Jennings, Higley, and Brown.